     Case 2:20-cv-00071-PLM-MV ECF No. 5 filed 06/29/20 PageID.136 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

CHRISTOPHER ALLEN KINGSLAND,

                      Petitioner,                   Case No. 2:20-cv-71

v.                                                  Honorable Paul L. Maloney

SARA SCHROEDER,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for failure to raise a

meritorious federal claim.



Dated:    June 29, 2020                             /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
